Citation Nr: 0934009	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for PTSD.

A video conference hearing was scheduled for October 2008, at 
the RO, for which the Veteran failed to appear.

This case was previously before the Board in February 2009 at 
which time it was remanded for additional development.  
Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998).  
See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  As 
will be explained herein, there has not been substantial 
compliance with the February 2009 Remand directives, and 
accordingly, another Remand is required.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD claim was previously Remanded by the Board 
in February 2009.  Unfortunately, there was not substantial 
compliance with the Board's February 2009 remand directives, 
requiring another remand - as a matter of law, to correct 
these deficiencies.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
Board notes that the Veteran's representative also took 
notice of this fact in a written brief presented in August 
2009 and has requested a Remand pursuant to the Stegall case.

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

VA mental health clinical records dated in 2003 and 2004 
reflect that PTSD has been diagnosed.  However, the Board 
observes that while this evidence indicates that the Veteran 
suffers from PTSD attributable to his claimed Vietnam 
experiences, the Veteran has not yet undergone a 
comprehensive VA psychiatric examination to determine whether 
he carries a diagnosis of PTSD in accordance with the 
criteria set forth in 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).  
Should stressor verification be successful, this additional 
development may be undertaken.

As there has been no official documentation indicating that 
the Veteran participated in combat, particularly critical in 
this case is verification of a reported stressor.  The 
Veteran's DD 214 Forms and service treatment and personnel 
records reflect that he served with the United States Air 
Force and was attached to the 15th Air Base Squadron, serving 
at both Hickam and Wheeler Air Force Bases in Hawaii.  

In March 2004, the Veteran provided stressor information 
indicating that from approximately April 24, 1975 to May 3, 
1975, he was assigned to temporary duty for six days to 
assist with the evacuation of the U.S. Embassy in Saigon, the 
Republic of Vietnam near the end of the Vietnam Era.  He 
reported that while there, he witnessed a man being shot down 
from an airplane, two Marine guards being hit by mortar fire, 
a civilian being blown off his bicycle, a three year old 
child being shot, and a civilian being shot in the leg.  
Additionally, he stated that while at the U.S. embassy, a 
bomb went off while he was sleeping and he was blown off his 
cot. The explosion also resulted in his luggage being 
destroyed.  He provided further details of this event in his 
February 2005 notice of disagreement, in which he reported 
that he filed a claim with the finance office in Hawaii for 
reimbursement for his destroyed luggage.  It is his 
contention that these in-service stressors are related to his 
current PTSD.

The Board also notes that the Veteran's service personnel 
records were obtained and his DD 214 reflects that he served 
in Indochina or the Republic of Korea for six days prior to 
May 13, 1975.  There has been no other information provided 
as to the location of this temporary duty, such as the 
specific location and date of the Veteran's foreign service.

The record reflects that the RO contacted the National 
Personnel Records Center (NPRC) in June 2007 in an attempt to 
verify the Veteran's service in Vietnam.  In a March 2008 
response, the NPRC stated that although an extensive and 
thorough search of its records was conducted, they were 
unable to locate records reflecting the Veteran's service in 
Vietnam because such records either did not exists or were 
not located at the NPRC.

In light of the Veteran's service personnel records 
reflecting his service in either Indochina or Korea, coupled 
with the diagnosis of PTSD which is already of record, on 
Remand issued in February 2009, the Board requested that the 
following actions be taken in conjunction with stressor 
verification: (1) contact the Veteran to obtain additional 
details regarding his reported stressors; (2) contact the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
with the available evidence and request any available 
information which might corroborate the Veteran's alleged in-
service stressors.  

A duty to assist letter was issued to the Veteran in March 
2009 requesting additional information in conjunction with 
his reported PTSD stressors.  The Veteran did not reply to 
that correspondence.  Subsequently, a VA Memorandum was added 
to the file in June 2009 by RO personnel, indicating that a 
formal finding had been made to the effect that the record 
contained insufficient information to corroborate the 
Veteran's stressors and that as such, JSRRC would not be 
contacted.  

VA is not obligated to verify stressors that are too vague.  
Indeed, the claimant must provide, at a minimum, a stressor 
that can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit 
of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  However, under 
the aforementioned RO/VBA directive, this threshold 
information has already been provided and is of record.  As 
such, and in fairness to the Veteran, an attempt to verify 
his reported stressors must be undertaken and is again 
requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall make appropriate 
inquiries to the US Joint Service Records 
Retention Center (JSRRC), and if 
necessary, all other appropriate 
alternative military sources, in order to 
ascertain whether the Veteran was in fact 
on temporary duty in April and/or May 
1975, assisting with the evacuation of 
the U.S. Embassy in Saigon, the Republic 
of Vietnam.  

In this regard, the RO/AMC is requested, 
at minimum, to prepare an appropriate 
request to the JSRRC to attempt to 
corroborate the Veteran's temporary duty 
service in Vietnam between April and May 
of 1975, as well as his claimed in 
service stressors, to include the bomb 
explosion at the U.S. embassy in Saigon.  
Provide any additional pertinent 
information as supplied by the Veteran, 
in furtherance of these inquiries.  
Copies of all inquiries, and records and 
responses received, should be associated 
with the claims file, and the RO should 
undertake any indicated additional 
development.

If unable to corroborate his stressors, 
the Veteran and his representative should 
be informed of the results of the 
requests for information.

2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran served in Vietnam and 
was exposed to any stressors in service.  
If it is determined that the Veteran was 
exposed to in-service stressors, the 
nature of the stressors should be 
discussed.

3.  If it is determined that the Veteran 
was exposed to the claimed in-service 
stressors, the RO/AMC may arrange for the 
Veteran to be afforded a VA psychiatric 
examination to assess whether the 
Veteran's currently diagnosed PTSD is 
related to the corroborated stressors.

4.  When the development request and all 
necessary notice requirements have been 
completed, the RO shall readjudicate the 
Veteran's claim for service connection 
for PTSD.  If the benefit sought on 
appeal remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

